



Exhibit 10.2


CORPORATE OFFICE PROPERTIES TRUST
TIME-BASED PROFIT INTEREST UNIT AWARD CERTIFICATE
(2017 OMNIBUS EQUITY AND INCENTIVE PLAN)


This Certificate pertains to the Award (as hereinafter defined) granted by
Corporate Office Properties, L.P. (the “Partnership”), to Profit Interest
Holdings LLC (the “Intermediary”) on behalf of the undersigned grantee (the
“Grantee”).


1.
Award.



(a)
Units. Pursuant to the Corporate Office Properties Trust 2017 Omnibus Equity and
Incentive Plan, as amended from time to time (the “Plan”) and the Third Amended
and Restated Limited Partnership Agreement, as amended (the “LP Agreement”) of
the Partnership, the Partnership hereby grants [# UNITS] Profit Interest Units
(the “Award”) to the Intermediary, which will simultaneously grant the same
number of units of the Intermediary to the Grantee. The Profit Interest Units
are intended to constitute “profits interests” within the meaning of Revenue
Procedures 93-27 and 2001-43. However, notwithstanding any provisions herein or
in the Plan, the Partnership does not guarantee that the Profit Interest Units
will be treated as profits interests for tax purposes, and none of the Board,
the Partnership, or any affiliate of the Partnership shall indemnify, defend or
hold the Grantee harmless with respect to the tax consequences if the Profit
Interest Units are not so treated. For the avoidance of doubt, the Profit
Interest Units granted to the Intermediary hereunder constitute Units under the
Plan for all purposes of the Plan.



(b)
Plan and LP Agreement Incorporated. This award of Profit Interest Units shall be
subject to and governed by all of the terms and conditions set forth in the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof, and the LP Agreement, which are each incorporated herein by reference
as a part of this Certificate. Capitalized terms in this Certificate shall have
the meaning specified in the Plan, unless a different meaning is specified
herein.



2.
Profit Interest Units.



(a)
Forfeiture Restrictions. The Profit Interest Units shall be subject to the
Forfeiture Restrictions (as hereinafter defined) from the Grant Date through
[RESTRICTED PERIOD END DATE] (the “Restricted Period”). The Profit Interest
Units may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of during the Restricted Period to the
extent then subject to the Forfeiture Restrictions. The prohibition against
transfer and the obligation to forfeit and surrender the Profit Interest Units
to the Partnership are herein referred to as “Forfeiture Restrictions.” The
Forfeiture Restrictions shall be binding upon and enforceable against any
transferee of Profit Interest Units.



1
 

--------------------------------------------------------------------------------






(b)
Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as to
the Profit Interest Units in accordance with the following schedule provided
that Grantee has been continuously employed by the Corporate Office Properties,
LP and its subsidiaries from the Grant Date through the lapse date.



Lapse Date
Percentage of Total Number of Profit Interest Units as to Which Forfeiture
Restrictions Lapse
First anniversary date of the Grant Date
33%
Second anniversary date of the Grant Date
33%
Third anniversary date of the Grant Date
34%



(c)
Termination of Employment. Notwithstanding the foregoing, in the event Grantee’s
employment with the Partnership and its subsidiaries is terminated for any
reason, except as otherwise provided in any employment agreement between Grantee
and the Company or one of its Subsidiaries, in any severance or retirement plan
or policy of the Company or one of its Subsidiaries applicable to Grantee then
in effect, or as otherwise determined by the Administrator, the Profit Interest
Units with respect to which the Forfeiture Restrictions have not lapsed shall
automatically and immediately be forfeited.



(d)
Distributions. Intermediary shall be entitled to receive any distributions paid
with respect to ownership of Profit Interest Units that become payable during
the Restricted Period; provided, however, that no distributions shall be payable
to or for the benefit of Intermediary with respect to record dates occurring
prior to the Grant Date, or with respect to record dates occurring on or after
the date, if any, on which Intermediary has forfeited the Profit Interest Units.



(e)
Evidence of Operating Partnership Units. Notwithstanding any other provisions of
this Certificate, the issuance or delivery of any Units (whether subject to
restrictions or unrestricted) may be postponed for such period as may be
required to comply with applicable requirements of any national securities
exchange or any requirements under any law or regulation applicable to the
issuance or delivery of such Units. The Partnership shall not be obligated to
issue or deliver any Units if the issuance or delivery thereof shall constitute
a violation of any provision of any law or of any regulation of any governmental
authority or any national securities exchange. The Profit Interest Units will be
issued in the Intermediary’s name on behalf of the Grantee.



3.
Representations and Warranties. The Grantee hereby makes the following
representations, warranties and agreements with respect to the Profit Interest
Units:



(a)
Restrictions. The Grantee understands and agrees that the Profit Interest Units
are being sold or granted in a transaction not involving any public offering in
the United



2



--------------------------------------------------------------------------------




States within the meaning of the Securities Act of 1933, as amended (the
“Securities Act”) and that the Profit Interest Units will not be registered
under the Securities Act or any state or foreign securities or “blue sky” laws
and that it is anticipated that there will be no public market for the Profit
Interest Units. The Grantee understands and agrees that the Partnership is under
no obligation to file any registration statement with the Securities and
Exchange Commission in order to permit transfers of the Profit Interest Units.


(b)
Nature of Grantee. The Grantee’s knowledge and experience in financial and
business matters are such that the Grantee is capable of evaluating the merits
and risks of the investment in the Profit Interest Units. The Grantee
understands that the Profit Interest Units are a speculative investment which
involves a high degree of risk of loss of the Grantee’s investment therein. It
may not be possible for the Grantee to liquidate the investment in case of
emergency, if at all. The Grantee is able to bear the economic risk of an
investment in the Profit Interest Units, including the risk of a complete loss
of the investment.



(c)
Purchase for Investment. The Grantee is acquiring the Profit Interest Units
indirectly through the Intermediary for his or her own account for investment
purposes and not with a view to, or for offer or sale on behalf of it or for the
Partnership in connection with, the distribution or resale thereof.



(d)
Receipt of, Access to and Reliance on Information. The Grantee acknowledges that
(i) the Partnership has given him or her, at a reasonable time prior to the
Grant Date, an opportunity to ask questions and receive answers regarding the
terms and conditions of the Plan, the LP Agreement and the Award; (ii) the
Partnership has given him or her, at a reasonable time prior to the date hereof,
an opportunity to obtain any additional information that the Partnership
possesses or can acquire without unreasonable effort or expense deemed necessary
by him or her to verify the accuracy of the information provided, and he or she
received all such additional information requested; and (iii) he or she has not
relied on any of the Partnership or any of its “affiliates” (as defined in
Regulation D of the Securities Act), officers, employees or representatives in
connection with his or her investigation of the accuracy of the information
provided or his or her investment decision. The Grantee acknowledges that no
person has been authorized to give any information or to make any
representations concerning the Profit Interest Units, written or oral, that does
not conform to the information included in the Plan, the LP Agreement or this
Certificate and if given or made, such other information or representation
should not be relied upon as having been authorized by any of the Partnership or
any of its respective affiliates, officers, employees or representatives.



(e)
No Misrepresentations; Notification of any Change. The Grantee understands that
the Partnership and others will rely upon the truth and accuracy of the
foregoing acknowledgements, representations and warranties, and agrees that if
any of the acknowledgements, representations and warranties deemed to have been
made by the



3



--------------------------------------------------------------------------------




Grantee upon his or her acquisition of the Profit Interest Units are no longer
accurate at any time, the Grantee shall promptly notify the Partnership.


4.
Tax Matters; Section 83(b) Election. The Intermediary hereby agrees to make an
election to include in gross income in the year of transfer the Profit Interest
Unit Award hereunder pursuant to Section 83(b) of the Internal Revenue Code and
to supply the necessary information in accordance with the regulations
promulgated thereunder.



5.
Withholding of Tax. No later than the date as of which an amount first becomes
includible in the gross income of the Intermediary for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
the Units granted hereunder, the Intermediary will pay to the Partnership or, if
appropriate, any of its subsidiaries, any United States federal, state or local
or foreign taxes of any kind required by law to be withheld with respect to such
amount. The obligations of the Partnership under this Agreement will be
conditional on such payment, and the Partnership and its subsidiaries shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Intermediary.



6.
Status of Units. The Profit Interest Units may not be sold or otherwise disposed
of in any manner which could constitute a violation of any applicable federal or
state securities laws. In addition, (i) any evidence of the Profit Interest
Units may bear such legend or legends as the Partnership deems appropriate in
order to assure compliance with applicable securities laws, (ii) the Partnership
may refuse to register the transfer of the Profit Interest Units on the share
transfer records of the Partnership if such proposed transfer would in the
opinion of counsel satisfactory to the Partnership constitute a violation of any
applicable securities law and (iii) the Partnership may give related
instructions to is transfer agent, if any, to stop registration of the transfer
of the Profit Interest Units.



7.
Employment Relationship. For purposes of this Certificate, Grantee shall be
considered to be in the employment of the Partnership as long as Grantee remains
an employee of either the Partnership, any successor entity or a subsidiary of
the Partnership or any successor. Any question as to whether and when there has
been a termination of such employment, and the cause of such termination, shall
be determined by the Administrator, or its delegate, as appropriate, and its
determination shall be final.



8.
Administrator’s Powers. No provision contained in this Certificate shall in any
way terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Administrator or, to the extent delegated, in its delegate pursuant to the terms
of the Plan or resolutions adopted in furtherance of the Plan, including,
without limitation, the right to make certain determinations and elections with
respect to the Profit Interest Units.





4



--------------------------------------------------------------------------------




9.
Binding Effect. This terms and conditions set forth in this Certificate shall be
binding upon and inure to the benefit of any successors to the Company, the
Intermediary and all persons lawfully claiming under Grantee.



10.
Governing Law. This Certificate and the Award shall be governed by, and
construed in accordance with, the laws of the State of Maryland.



11.
No Obligation to Continue Employment. Neither the Company, the Partnership nor
any Company subsidiary is obligated by or as a result of the Plan or this
Certificate to continue Grantee in employment and neither the Plan nor this
Certificate shall interfere in any way with the right of the Company, the
Partnership or any Company subsidiary to terminate the employment of Grantee at
any time.



12.
Data Privacy Consent. In order to administer the Plan and the Award and to
implement or structure future equity grants, the Partnership and its agents may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or the Award.



13.
Integration. This Certificate (including the provisions of the Plan incorporated
herein by reference) constitutes the entire agreement between the parties with
respect to this Award and supersedes all prior agreements and discussions
between the parties concerning such subject matter.



14.
Notices. Notices hereunder shall be mailed or delivered (electronically or
otherwise) to the Partnership and Intermediary at their principal place of
business and shall be mailed or delivered to Grantee at the address or email
address on file with the Partnership or, in either case, at such other address
or email address as one party may subsequently furnish to the other party in
writing.





[Signature page follows.]




5



--------------------------------------------------------------------------------





IN WITNESS WHEREOF the undersigned have caused this Award to be executed on
the [DAY] day of [MONTH], [YEAR].
 
 
 
CORPORATE OFFICE PROPERTIES TRUST
 
 
By:
 
Name:
 
Title:
 
 
PROFIT INTEREST HOLDINGS LLC
By: CORPORATE OFFICE PROPERTIES HOLDINGS INC.
Its Managing Member
 
 
 
By:
 
Name:
 
Title:
 
 
GRANTEE


By:
 
Name:
 
Title:
 
Address:
 











 